
	

114 HR 2257 IH: To amend title 38, United States Code, to improve the reproductive treatment provided to certain disabled veterans.
U.S. House of Representatives
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2257
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2015
			Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the reproductive treatment provided to certain
			 disabled veterans.
	
	
		1.Reproductive treatment for certain disabled veterans
 (a)In generalChapter 17 of title 38, United States Code, is amended by inserting after section 1720G the following new section:
				
					1720H.Assisted reproductive technology for certain disabled veterans
 (a)In generalIn addition to any fertility treatment otherwise furnished by the Secretary pursuant to this title, the Secretary shall furnish to a covered individual assisted reproductive technology.
 (b)Limitation on In Vitro FertilizationIn furnishing assisted reproductive technology to a covered individual under this section that consists of in vitro fertilization, the Secretary may provide not more than three in vitro fertilization cycles that result in a total of not more than six implantation attempts.
 (c)Genetic materialsIn carrying out this section, the Secretary— (1)may only provide for cryogenic storage of genetic material of a covered individual for a period not exceeding three years, after which the covered individual shall be responsible for the payment of any costs relating to such storage;
 (2)may not possess, or make any determination regarding the disposition of, genetic material of a covered individual; and
 (3)shall carry out any activities relating to the custody or disposition of genetic material of a covered individual in accordance with the laws of the State in which the genetic material is located.
 (d)ProhibitionsIn carrying out this section, the Secretary may not— (1)provide any benefits relating to surrogacy; or
 (2)assist with obtaining a third-party genetic material donation. (e)DefinitionsIn this section:
 (1)The term assisted reproductive technology includes in vitro fertilization or any other specific technology used to assist reproduction that the Secretary determines appropriate for purposes of this section.
 (2)The term covered individual means— (A)a veteran, regardless of sex, who—
 (i)is enrolled in the health care system established under section 1705(a) of this title; (ii)has a service-connected disability; and
 (iii)such a disability includes an injury to the reproductive organs or the spinal cord of the veteran and such injury directly results in the veteran being unable to procreate without assisted reproductive technology; and
 (B)a spouse of a veteran described in subparagraph (A).. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1720G the following new item:
				
					
						1720H. Reproductive treatment for certain disabled veterans..
			
